                                           Case 3:19-cv-01438-WHA Document 5 Filed 03/20/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        INDEPENDENT LIVING RESOURCE
                                   7    CENTER SAN FRANCISCO, et al.,                      Case No. 19-cv-01438-KAW

                                   8                   Plaintiffs,
                                                                                           SCHEDULING ORDER FOR CASES
                                   9            v.                                         ASSERTING DENIAL OF RIGHT OF
                                                                                           ACCESS UNDER AMERICANS WITH
                                  10    LYFT, INC.,                                        DISABILITIES ACT TITLE II & III (42
                                                                                           U.S.C. §§ 12131- 89)
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           IT IS HEREBY ORDERED that this action is assigned to the Honorable Kandis A.

                                  14   Westmore. When serving the complaint or notice of removal, the plaintiff or removing defendant

                                  15   must serve on all other parties a copy of this order and the assigned judge’s pertinent Standing

                                  16   Orders. This case is otherwise exempt from Civil Local Rule 4-2. Counsel must comply with the

                                  17   case schedule listed below unless the Court otherwise orders.

                                  18
                                  19                                           CASE SCHEDULE

                                  20    Date            Event                                                       Governing Rule

                                  21    3/20/2019       Complaint Filed

                                  22    5/20/2019       Last day for plaintiff to complete service on defendants    General Order 56;
                                                        or file motion for administrative relief from deadline      Civil L.R.7-11
                                  23

                                  24    7 days before Last day for parties to complete initial disclosures,         FRCivP 26(a);
                                        Joint Site    including defendant's disclosure re: construction or          General Order 56 ¶2;
                                  25    Inspection    alteration history of subject premises
                                  26
                                        7/5/2019        Last day for parties and counsel to hold joint inspection   General Order 56 ¶3,4;
                                  27                    of premises, with or without meet-and-confer
                                                        regarding settlement
                                  28
                                         Case 3:19-cv-01438-WHA Document 5 Filed 03/20/19 Page 2 of 2




                                   1   28 days after   Last day for parties to meet and confer in person to       General Order 56 ¶4;
                                       Joint Site      discuss settlement
                                   2   Inspection

                                   3
                                       42 days after   Last day for plaintiff to file "Notice of Need for         General Order 56 ¶7;
                                   4   Joint Site      Mediation"
                                       Inspection
                                   5                   Last day for plaintiff to file Motion for Administrative
                                       7 calendar                                                                 General Order 56 ¶8;
                                   6   days after      Relief Requesting Case Management Conference               Civil L.R . 7-11
                                       mediation
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
